Citation Nr: 1542347	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2015.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA audio examination occurred in September 2012.  At that time, the Veteran did not have right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, at the April 2015 hearing, the Veteran specifically testified that his hearing loss has worsened since that examination.  Therefore, a new examination is required.

Also, the evidence includes VA treatment records dating back to January 2014, and the Veteran indicated at his Board hearing that he received hearing aids from VA.  Since it is necessary to remand this case to obtain a new examination, the RO should also obtain any updated treatment records, to ensure the medical evidence reflects the current severity of the Veteran's condition.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from January 2014 to present.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Schedule the Veteran for a VA examination to determine the current severity of his alleged right ear hearing loss, to include appropriate findings regarding any functional impairment.

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




